DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment, filed September 8, 2020, has been fully considered and entered.  Accordingly, Claims 1, 2, 5-11, and 14-20 are pending in this application.  Claims 1, 10, and 17 are independent claims and have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1, 2, 5-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (PG Pub. No. 2015/0379414 A1) and further in view of Alexander (PG Pub. No. 2007/0288278 A1), Amijee (PG Pub. No. 2014/0282013 A1), Butt (PG Pub. No. 2006/0224430 A1), Fuchs (PG Pub. No. 2009/0319917 A1), and Hering (US Patent No. 7,805,486 B2).
Regarding Claim 1, Yeh discloses a computer-implemented method for exploring a topic for a discussion through controlled navigation of a knowledge graph, the method comprising:
receiving, from a user of a user device, a topic (see Yeh, paragraph [0006], where in some embodiments, a knowledge-scaling system may apply inference paths to a knowledge graph structure to reach results on a topic that may come up when an application … perform a keyword search);
generating a search query based on the topic (see Yeh, paragraph [0006], where in some embodiments, a knowledge-scaling system may apply inference paths to a knowledge graph structure to reach results on a topic that may come up when an application … perform a keyword search);
obtaining a knowledge graph based on the search query, wherein the knowledge graph comprises a plurality of topic nodes (see Yeh, paragraph [0006], where in some embodiments, a knowledge-scaling system may apply inference paths to a knowledge graph structure to reach results on a topic that may come up when an application … perform a keyword search);
wherein the knowledge graph is obtained from searching a plurality of knowledge graphics based on the search query and extracting a slice of an existing knowledge graph returned based on the search query (see Yeh, paragraph [0006], where in some embodiments, a knowledge-scaling system may apply inference paths to a knowledge graph structure to reach results on a topic that may come up when an application … perform a keyword search);
generating a candidate path through the knowledge graph, wherein the candidate path comprises at least a current topic node and a next topic node selected from the plurality of topic nodes (see Yeh, paragraph [0006], where in some embodiments, a knowledge-scaling system may apply inference paths to a knowledge graph structure to reach results on a topic that may come up when an application … perform a keyword search).
Yeh does not disclose:
determining an available time period associated with the user based on a profile of the user, wherein the profile of the user comprises electronic calendar data associated with the user;
wherein each of the plurality of topic nodes comprises a weight;
wherein the weight of each topic is based on a prominence of the topic node in the existing knowledge graph;
determining a total time period for review of the topic based at least in part on the available time period associated with the user; 
generating a time period for each of the plurality of topic nodes along the candidate path based upon the weight of the topic node and the total time period;
presenting, via a user interface of the user device, the next topic node along the candidate path after an expiration of the time period associated with the current topic node;
receiving, via the user interface of the user device, a selection of a digression topic node outside the candidate path;
generating a digression time period for the selection of the digression topic node; and
responsive to the digression time period elapsing, presenting a previous topic node along the candidate path;
monitoring a progress through a candidate path of the knowledge graph;
determining a current position in the candidate path;
presenting to the user the next topic node along the candidate path based upon a determination that the user has deviated from the candidate path by a threshold distance from the current topic node in the knowledge graph;
recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic before the time period has expired for the current topic node;
recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic after the time period for the current topic node has expired;
responsive to the selection of the digression topic node outside the candidate path, generating an updated path comprising the candidate path and the digression topic node; and
presenting, via the user interface, the updated path.
Alexander discloses:
determining an available time period associated with the user based on a profile of the user, wherein the profile of the user comprises electronic calendar data associated with the user (see Alexander, paragraph [0014], where scheduling application 1 can access the individual electronic calendars of potential meeting attendees using the provided criteria 2 to determine whether or not each of them are available to attend); and
determining a total time period for review of the topic based at least in part on the available time period associated with the user (see Alexander, paragraph [0015], where scheduling agent 19 uses this information to generate one proposed agendas 3 based on the availability of each participant to attend a given presentation; see also paragraph [0013], where each electronic calendar 27 can accept criteria for meeting events 2 such as … details describing the topics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yeh with Alexander for the benefit of automatically scheduling meetings and managing agendas in a manner that resolves scheduling conflicts by meeting participants (see Alexander, Abstract).
Yeh in view of Alexander does not disclose:
wherein each of the plurality of topic nodes comprises a weight;
wherein the weight of each topic is based on a prominence of the topic node in the existing knowledge graph;
generating a time period for each of the plurality of topic nodes along the candidate path based upon the weight of the topic node and the total time period;
presenting, via a user interface of the user device, the next topic node along the candidate path after an expiration of the time period associated with the current topic node;
receiving, via the user interface of the user device, a selection of a digression topic node outside the candidate path;
generating a digression time period for the selection of the digression topic node; and
responsive to the digression time period elapsing, presenting a previous topic node along the candidate path;
monitoring a progress through a candidate path of the knowledge graph;
determining a current position in the candidate path;
presenting to the user the next topic node along the candidate path based upon a determination that the user has deviated from the candidate path by a threshold distance from the current topic node in the knowledge graph;
recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic before the time period has expired for the current topic node;
recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic after the time period for the current topic node has expired;
responsive to the selection of the digression topic node outside the candidate path, generating an updated path comprising the candidate path and the digression topic node; and
presenting, via the user interface, the updated path.
Amijee discloses:
wherein each of the plurality of topic nodes comprises a weight (see Amijee paragraph [0029], where users may automate the preferred path of a presentation through a slide collection by assigning priority values to links whenever multiple link options proceed forth from a node slide object, such as by creating multiple overlapping story paths which may not individually branch but which effectively combine to create a nonlinear story map); 
wherein the weight of each topic node is based on the prominence of the topic node in the existing knowledge graph (see Amijee paragraph [0029], where users may automate the preferred path of a presentation through a slide collection by assigning priority values to links whenever multiple link options proceed forth from a node slide object, such as by creating multiple overlapping story paths which may not individually branch but which effectively combine to create a nonlinear story map);
monitoring a progress through a candidate path of the knowledge graph (see Amijee, paragraph [0021], where the invention provides visual tools and controls for interactively presenting and discussing topics to diverse audiences and individuals, topics which are not merely described in slides but are also described by the visual representation of the slides relationships to each other both positionally and sequentially in the visual discussion space);
determining a current position in the candidate path (see Amijee, paragraph [0021], where the invention provides visual tools and controls for interactively presenting and discussing topics to diverse audiences and individuals, topics which are not merely described in slides but are also described by the visual representation of the slides relationships to each other both positionally and sequentially in the visual discussion space);
responsive to the selection of a digression topic node outside the candidate path, generating an updated path comprising the candidate path, and the digression topic node (see Amijee, paragraph [0020], where the invention provides nonlinear story path creation capabilities); and
presenting, via the user interface, the updated path (see Amijee, paragraph [0023], where the invention creates living presentations that can be updated and evolved over lifespans that are theoretically unlimited).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Yeh and Alexander with Amijee for the benefit of creating and sharing nonlinear discussions comprising complex, dynamic story paths (see Amijee, Abstract).
Yeh in view of Alexander and Amijee does not disclose:
generating a time period for each of the plurality of topic nodes along the candidate path based upon the weight of the topic node and the total time period;
presenting, via a user interface of the user device, the next topic node along the candidate path after an expiration of the time period associated with the current topic node;
receiving, via the user interface of the user device, a selection of a digression topic node outside the candidate path;
generating a digression time period for the selection of the digression topic node; and
responsive to the digression time period elapsing, presenting a previous topic node along the candidate path;
presenting to the user the next topic node along the candidate path based upon a determination that the user has deviated from the candidate path by a threshold distance from the current topic node in the knowledge graph;
recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic before the time period has expired for the current topic node; and
recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic after the time period for the current topic node has expired.
Butt discloses: 
generating a time period for each of the plurality of topic nodes along the candidate path based upon the weight of the topic node and the total time period (see Butt, paragraph [0060], [0061], where a raw percentage modification implementation may, for example, extend or shorten an uncompleted agenda item that is currently scheduled to occupy 15 minutes of an hour meeting or twenty five percent of the modification time interval… a weighted percentage modification implementation may modify the raw percentage by an amount corresponding to a predetermined weight value … such weighting may, for example, correspond to a priority that is assignable to … an agenda item or agenda item group (e.g., critical issues to be discussed);
recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic before the time period has expired for the current topic node (see Butt, paragraph [0117], where Fig. 8b shows spreading the scheduling impact of an expedited or overrun agenda item, or an agenda item addition or deletion among other agenda items may be conducted in substantially the same manner as in the meeting end modification example of Fig. 7b – particularly if meeting length, availability, or other factors are not considered; for example, if spreading of an agenda item end modification is permitted, then a proportional modification spreading may include, for each uncompleted agenda item, determining a next agenda item as a current agenda item in block 828, determining a current item modification as the scheduled percentage of the meeting scheduled for the item in block 830 and applying the item modification in block 832; weighted or other modification spreading may also be conducted as discussed with regard to Fig. 7b); and
recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic after the time period for the current topic node has expired (see Butt, paragraph [0117], where Fig. 8b shows spreading the scheduling impact of an expedited or overrun agenda item, or an agenda item addition or deletion among other agenda items may be conducted in substantially the same manner as in the meeting end modification example of Fig. 7b – particularly if meeting length, availability, or other factors are not considered; for example, if spreading of an agenda item end modification is permitted, then a proportional modification spreading may include, for each uncompleted agenda item, determining a next agenda item as a current agenda item in block 828, determining a current item modification as the scheduled percentage of the meeting scheduled for the item in block 830 and applying the item modification in block 832; weighted or other modification spreading may also be conducted as discussed with regard to Fig. 7b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yeh, Alexander, and Amijee with Butt for the benefit of providing (see Butt, Abstract).
Yeh in view of Alexander, Amijee, and Butt does not disclose:
presenting, via a user interface of the user device, the next topic node along the candidate path after an expiration of the time period associated with the current topic node;
receiving, via the user interface of the user device, a selection of a digression topic node outside the candidate path;
generating a digression time period for the selection of the digression topic node;
responsive to the digression time period elapsing, presenting a previous topic node along the candidate path; 
presenting to the user the next topic node along the candidate path based upon a determination that the user has deviated from the candidate path by a threshold distance from the current topic node in the knowledge graph.  
Fuchs discloses:
presenting, via a user interface of the user device, the next topic node along the candidate path after an expiration of the time period associated with the current topic node (see Fuchs, paragraph [0029], where if the estimated time to discuss a topic has expired, the topic interface may move on to the next topic listed);
receiving, via the user interface of the user device, a selection of a digression topic node outside the candidate path (see Fuchs, paragraph [0029], where after notifying users of a request to change the discussion topic (step 204), the topic interface changes the discussion topic in response to an affirmative act (e.g., selection of a new discussion topic) by a discussion moderator, one or more users, and/or a predefined condition (step 206));
generating a digression time period for the selection of the digression topic node (see Fuchs, paragraph [0029], where the topic interface may prompt a vote in response to an act to change topics [it is the position of the Examiner that prompting a vote in response to an act to change topics requires a period of time to conduct the vote, which constitutes selecting a proposed digression topic node]); and
responsive to the digression time period elapsing, presenting a previous topic node along the candidate path (see Fuchs, paragraph [0029], where if the estimated time to discuss a topic has expired, the topic interface may move on to the next topic listed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yeh, Alexander, Amijee, and Butt with Fuchs for the benefit of changing the topic of a multi-user conversation based on a predefined condition (see Fuchs, Abstract).
Yeh in view of Alexander, Amijee, Butt and Fuchs does not disclose: 
presenting to the user the next topic node along the candidate path based upon a determination that the user has deviated from the candidate path by a threshold distance from the current topic node in the knowledge graph.
Yeh in view of Alexander, Amijee, Butt, and Fuchs does not disclose presenting to the user the next topic node along the candidate path based upon a determination that the user has deviated from the candidate path by a threshold distance from the current topic node in the knowledge graph.  Hering discloses presenting to the user the next topic node along the candidate path based upon a determination that the user has deviated from the candidate path by a threshold distance from the current topic node in the knowledge graph (see Hering, column 6, lines 44-58, where after several additional minutes, the discussion again gets off topic; a participant presses a button on one of transmitters 102, and display 120 shows a warning message, as discussed above; the discussion continues to stay off topic; two additional participants send tangent indications from their transmitters 102 within 15 seconds of the first tangent indication; message logic 112 determines that the tangent threshold has been reached and instructs display control 118 to display a tangent message on display 120; moderator notices the tangent message and gets the discussion and the meeting back on topic; the meeting continues for several more minutes according to the example; the agenda changes to the next item, and display 120 scrolls a message indicating the change).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yeh, Alexander, Amijee, Butt, and Fuchs with Hering for the benefit of transitioning to the next topic on the agenda when the meeting strays too far off topic (see Hering, column 6, lines 44-58).
Regarding Claim 2, Yeh in view of Alexander, Amijee, Butt, Fuchs and Hering discloses the method according to Claim 1, wherein the user device is one of a smart phone, a computer, and a tablet (see Yeh, paragraph [0019], where the components may include … client computers 107, 109).
Regarding Claim 5, Yeh in view of Alexander, Amijee, Butt, Fuchs and Hering discloses the method according to Claim 1, wherein:
Yeh does not disclose the user transitioning to the next topic is determined by a user input.  Fuchs discloses the user transitioning to the next topic is determined by a user input (see Fuchs, paragraph [0007], where a request to change the conversation topic is obtained from the one or more users via the user interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yeh with Fuchs for the benefit of changing the topic of a multi-user conversation based on a predefined condition (see Fuchs, Abstract).
Regarding Claim 6, Yeh in view of Alexander, Amijee, Butt, Fuchs and Hering discloses the method according to Claim 1, wherein the knowledge graph is obtained from an extracted slice of an existing knowledge graph (see Yeh, paragraph [0006], where in some embodiments, a knowledge-scaling system may apply inference paths to a knowledge graph structure to reach results on a topic that may come up when an application … perform a keyword search)
Regarding Claim 7, Yeh in view of Alexander, Amijee, Butt, Fuchs and Hering discloses the method according to Claim 1, wherein:
Yeh does not disclose the plurality of topic nodes are weighted according to one of a pre-configured value, a value derived from reference information of the topic node, and a value normalized to a number of sub-topics on the candidate path.  Butt discloses the plurality of topic nodes are weighted according to one of a pre-configured value, a value derived from reference information of the topic node, and a value normalized to a number of sub-topics on the candidate path (see Butt, paragraph [0060], [0061], where a raw percentage modification implementation may, for example, extend or shorten an uncompleted agenda item that is currently scheduled to occupy 15 minutes of an hour meeting or twenty five percent of the modification time interval… a weighted percentage modification implementation may modify the raw percentage by an amount corresponding to a predetermined weight value … such weighting may, for example, correspond to a priority that is assignable to … an agenda item or agenda item group (e.g., critical issues to be discussed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yeh with Butt for the benefit of providing a management UI progress bar including progress indicator useable for tracking, controlling, or modifying portions of a meeting agenda (see Butt, Abstract).
Regarding Claim 8, Yeh in view of Alexander, Amijee, Butt, Fuchs and Hering discloses the method according to Claim 2, wherein the time period is based upon one of a profile of a user, a user selection of the time period, and a historical information for the topic (see Henriksen, paragraph [0032], where a meeting editing system may be displayed in either mind map or agenda mode allowing amending of the title, the start time, or the duration for any of the plurality of topics).
Regarding Claim 9, Yeh in view of Alexander, Amijee, Butt, Fuchs and Hering
Yeh does not disclose notifying the user of a remaining time for the current topic node based upon an elapsed time from a start of the current topic node and the time period.  Butt discloses notifying the user of a remaining time for the current topic node based upon an elapsed time from a start of the current topic node and the time period (see Butt, paragraph [0010], where the method further provides for receiving a progress indicator indicating at least one of a timing event and an agenda event; if the progress indicator indicates that an end time of the agenda item has passed and the agenda item has not been completed, then the method also provides for determining that an agenda item has overrun its scheduled timing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yeh with Butt for the benefit of providing a management UI progress bar including progress indicator useable for tracking, controlling, or modifying portions of a meeting agenda (see Butt, Abstract).
Regarding Claim 10, Yeh discloses a system for exploring a topic for discussion through controlled navigation of a knowledge graph, the system comprising:
a processor (see Yeh, paragraph [0021], for processor 111) configured to:
receiving, from a user of a user device, a topic (see Yeh, paragraph [0006], where in some embodiments, a knowledge-scaling system may apply inference paths to a knowledge graph structure to reach results on a topic that may come up when an application … perform a keyword search);
generating a search query based on the topic (see Yeh, paragraph [0006], where in some embodiments, a knowledge-scaling system may apply inference paths to a knowledge graph structure to reach results on a topic that may come up when an application … perform a keyword search);
obtaining a knowledge graph based on the search query, wherein the knowledge graph comprises a plurality of topic nodes (see Yeh, paragraph [0006], where in some embodiments, a knowledge-scaling system may apply inference paths to a knowledge graph structure to reach results on a topic that may come up when an application … perform a keyword search);
wherein the knowledge graph is obtained from searching a plurality of knowledge graphics based on the search query and extracting a slice of an existing knowledge graph returned based on the search query (see Yeh, paragraph [0006], where in some embodiments, a knowledge-scaling system may apply inference paths to a knowledge graph structure to reach results on a topic that may come up when an application … perform a keyword search);
generating a candidate path through the knowledge graph, wherein the candidate path comprises at least a current topic node and a next topic node selected from the plurality of topic nodes (see Yeh, paragraph [0006], where in some embodiments, a knowledge-scaling system may apply inference paths to a knowledge graph structure to reach results on a topic that may come up when an application … perform a keyword search).
Yeh does not disclose:
determining an available time period associated with the user based on a profile of the user, wherein the profile of the user comprises electronic calendar data associated with the user;
wherein each of the plurality of topic nodes comprises a weight;
wherein the weight of each topic is based on a prominence of the topic node in the existing knowledge graph;
determining a total time period for review of the topic based at least in part on the available time period associated with the user; 
generating a time period for each of the plurality of topic nodes along the candidate path based upon the weight of the topic node and the total time period;
presenting, via a user interface of the user device, the next topic node along the candidate path after an expiration of the time period associated with the current topic node;
receiving, via the user interface of the user device, a selection of a digression topic node outside the candidate path;
generating a digression time period for the selection of the digression topic node; and
responsive to the digression time period elapsing, presenting a previous topic node along the candidate path;
monitoring a progress through a candidate path of the knowledge graph;
determining a current position in the candidate path;
presenting to the user the next topic node along the candidate path based upon a determination that the user has deviated from the candidate path by a threshold distance from the current topic node in the knowledge graph;
recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic before the time period has expired for the current topic node;
recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic after the time period for the current topic node has expired;
responsive to the selection of the digression topic node outside the candidate path, generating an updated path comprising the candidate path and the digression topic node; and
presenting, via the user interface, the updated path.
Alexander discloses:
determining an available time period associated with the user based on a profile of the user, wherein the profile of the user comprises electronic calendar data associated with the user (see Alexander, paragraph [0014], where scheduling application 1 can access the individual electronic calendars of potential meeting attendees using the provided criteria 2 to determine whether or not each of them are available to attend); and
determining a total time period for review of the topic based at least in part on the available time period associated with the user (see Alexander, paragraph [0015], where scheduling agent 19 uses this information to generate one proposed agendas 3 based on the availability of each participant to attend a given presentation; see also paragraph [0013], where each electronic calendar 27 can accept criteria for meeting events 2 such as … details describing the topics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yeh with Alexander for the benefit of automatically scheduling (see Alexander, Abstract).
Yeh in view of Alexander does not disclose:
wherein each of the plurality of topic nodes comprises a weight;
wherein the weight of each topic is based on a prominence of the topic node in the existing knowledge graph;
generating a time period for each of the plurality of topic nodes along the candidate path based upon the weight of the topic node and the total time period;
presenting, via a user interface of the user device, the next topic node along the candidate path after an expiration of the time period associated with the current topic node;
receiving, via the user interface of the user device, a selection of a digression topic node outside the candidate path;
generating a digression time period for the selection of the digression topic node; and
responsive to the digression time period elapsing, presenting a previous topic node along the candidate path;
monitoring a progress through a candidate path of the knowledge graph;
determining a current position in the candidate path;
presenting to the user the next topic node along the candidate path based upon a determination that the user has deviated from the candidate path by a threshold distance from the current topic node in the knowledge graph;
recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic before the time period has expired for the current topic node;
recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic after the time period for the current topic node has expired;
responsive to the selection of the digression topic node outside the candidate path, generating an updated path comprising the candidate path and the digression topic node; and
presenting, via the user interface, the updated path.
Amijee discloses:
wherein each of the plurality of topic nodes comprises a weight (see Amijee paragraph [0029], where users may automate the preferred path of a presentation through a slide collection by assigning priority values to links whenever multiple link options proceed forth from a node slide object, such as by creating multiple overlapping story paths which may not individually branch but which effectively combine to create a nonlinear story map); 
wherein the weight of each topic node is based on the prominence of the topic node in the existing knowledge graph (see Amijee paragraph [0029], where users may automate the preferred path of a presentation through a slide collection by assigning priority values to links whenever multiple link options proceed forth from a node slide object, such as by creating multiple overlapping story paths which may not individually branch but which effectively combine to create a nonlinear story map);
monitoring a progress through a candidate path of the knowledge graph (see Amijee, paragraph [0021], where the invention provides visual tools and controls for interactively presenting and discussing topics to diverse audiences and individuals, topics which are not merely described in slides but are also described by the visual representation of the slides relationships to each other both positionally and sequentially in the visual discussion space);
determining a current position in the candidate path (see Amijee, paragraph [0021], where the invention provides visual tools and controls for interactively presenting and discussing topics to diverse audiences and individuals, topics which are not merely described in slides but are also described by the visual representation of the slides relationships to each other both positionally and sequentially in the visual discussion space);
responsive to the selection of a digression topic node outside the candidate path, generating an updated path comprising the candidate path, and the digression topic node (see Amijee, paragraph [0020], where the invention provides nonlinear story path creation capabilities); and
presenting, via the user interface, the updated path (see Amijee, paragraph [0023], where the invention creates living presentations that can be updated and evolved over lifespans that are theoretically unlimited).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Yeh and Alexander with Amijee for the benefit of creating and sharing nonlinear discussions comprising complex, dynamic story paths (see Amijee, Abstract).
Yeh in view of Alexander and Amijee does not disclose:
generating a time period for each of the plurality of topic nodes along the candidate path based upon the weight of the topic node and the total time period;
presenting, via a user interface of the user device, the next topic node along the candidate path after an expiration of the time period associated with the current topic node;
receiving, via the user interface of the user device, a selection of a digression topic node outside the candidate path;
generating a digression time period for the selection of the digression topic node; and
responsive to the digression time period elapsing, presenting a previous topic node along the candidate path;
presenting to the user the next topic node along the candidate path based upon a determination that the user has deviated from the candidate path by a threshold distance from the current topic node in the knowledge graph;
recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic before the time period has expired for the current topic node; and
recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic after the time period for the current topic node has expired.
Butt discloses: 
generating a time period for each of the plurality of topic nodes along the candidate path based upon the weight of the topic node and the total time period (see Butt, paragraph [0060], [0061], where a raw percentage modification implementation may, for example, extend or shorten an uncompleted agenda item that is currently scheduled to occupy 15 minutes of an hour meeting or twenty five percent of the modification time interval… a weighted percentage modification implementation may modify the raw percentage by an amount corresponding to a predetermined weight value … such weighting may, for example, correspond to a priority that is assignable to … an agenda item or agenda item group (e.g., critical issues to be discussed);
recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic before the time period has expired for the current topic node (see Butt, paragraph [0117], where Fig. 8b shows spreading the scheduling impact of an expedited or overrun agenda item, or an agenda item addition or deletion among other agenda items may be conducted in substantially the same manner as in the meeting end modification example of Fig. 7b – particularly if meeting length, availability, or other factors are not considered; for example, if spreading of an agenda item end modification is permitted, then a proportional modification spreading may include, for each uncompleted agenda item, determining a next agenda item as a current agenda item in block 828, determining a current item modification as the scheduled percentage of the meeting scheduled for the item in block 830 and applying the item modification in block 832; weighted or other modification spreading may also be conducted as discussed with regard to Fig. 7b); and
recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic after the time period for the current topic node has expired (see Butt, paragraph [0117], where Fig. 8b shows spreading the scheduling impact of an expedited or overrun agenda item, or an agenda item addition or deletion among other agenda items may be conducted in substantially the same manner as in the meeting end modification example of Fig. 7b – particularly if meeting length, availability, or other factors are not considered; for example, if spreading of an agenda item end modification is permitted, then a proportional modification spreading may include, for each uncompleted agenda item, determining a next agenda item as a current agenda item in block 828, determining a current item modification as the scheduled percentage of the meeting scheduled for the item in block 830 and applying the item modification in block 832; weighted or other modification spreading may also be conducted as discussed with regard to Fig. 7b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yeh, Alexander, and Amijee with Butt for the benefit of providing a management UI progress bar including progress indicator useable for tracking, controlling, or modifying portions of a meeting agenda (see Butt, Abstract).
Yeh in view of Alexander, Amijee, and Butt does not disclose:
presenting, via a user interface of the user device, the next topic node along the candidate path after an expiration of the time period associated with the current topic node;
receiving, via the user interface of the user device, a selection of a digression topic node outside the candidate path;
generating a digression time period for the selection of the digression topic node;
responsive to the digression time period elapsing, presenting a previous topic node along the candidate path; 
presenting to the user the next topic node along the candidate path based upon a determination that the user has deviated from the candidate path by a threshold distance from the current topic node in the knowledge graph.  
Fuchs discloses:
presenting, via a user interface of the user device, the next topic node along the candidate path after an expiration of the time period associated with the current topic node (see Fuchs, paragraph [0029], where if the estimated time to discuss a topic has expired, the topic interface may move on to the next topic listed);
receiving, via the user interface of the user device, a selection of a digression topic node outside the candidate path (see Fuchs, paragraph [0029], where after notifying users of a request to change the discussion topic (step 204), the topic interface changes the discussion topic in response to an affirmative act (e.g., selection of a new discussion topic) by a discussion moderator, one or more users, and/or a predefined condition (step 206));
generating a digression time period for the selection of the digression topic node (see Fuchs, paragraph [0029], where the topic interface may prompt a vote in response to an act to change topics [it is the position of the Examiner that prompting a vote in response to an act to change topics requires a period of time to conduct the vote, which constitutes selecting a proposed digression topic node]); and
responsive to the digression time period elapsing, presenting a previous topic node along the candidate path (see Fuchs, paragraph [0029], where if the estimated time to discuss a topic has expired, the topic interface may move on to the next topic listed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yeh, Alexander, Amijee, and Butt with Fuchs for the benefit of changing the topic of a multi-user conversation based on a predefined condition (see Fuchs, Abstract).
Yeh in view of Alexander, Amijee, Butt and Fuchs does not disclose: 
presenting to the user the next topic node along the candidate path based upon a determination that the user has deviated from the candidate path by a threshold distance from the current topic node in the knowledge graph.
Yeh in view of Alexander, Amijee, Butt, and Fuchs does not disclose presenting to the user the next topic node along the candidate path based upon a determination that the user has deviated from the candidate path by a threshold distance from the current topic node in the knowledge graph.  Hering discloses presenting to the user the next topic node along the candidate path based upon a determination that the user has deviated from the candidate path by a threshold distance from the current topic node in the knowledge graph (see Hering, column 6, lines 44-58, where after several additional minutes, the discussion again gets off topic; a participant presses a button on one of transmitters 102, and display 120 shows a warning message, as discussed above; the discussion continues to stay off topic; two additional participants send tangent indications from their transmitters 102 within 15 seconds of the first tangent indication; message logic 112 determines that the tangent threshold has been reached and instructs display control 118 to display a tangent message on display 120; moderator notices the tangent message and gets the discussion and the meeting back on topic; the meeting continues for several more minutes according to the example; the agenda changes to the next item, and display 120 scrolls a message indicating the change).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yeh, Alexander, Amijee, Butt, and Fuchs with Hering for the benefit of transitioning to the next topic on the agenda when the meeting strays too far off topic (see Hering, column 6, lines 44-58).
Regarding Claim 11, Yeh in view of Alexander, Amijee, Butt, Fuchs and Hering discloses the system according to Claim 10, wherein the user device is one of a smart phone, a computer, and a tablet (see Yeh, paragraph [0019], where the components may include … client computers 107, 109).
Regarding Claim 14, Yeh in view of Alexander, Amijee, Butt, Fuchs and Hering discloses the system according to Claim 10, wherein:
Yeh does not disclose the user transitioning to the next topic is determined by a user input.  Fuchs discloses the user transitioning to the next topic is determined by a user input (see Fuchs, paragraph [0007], where a request to change the conversation topic is obtained from the one or more users via the user interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yeh with Fuchs for the benefit of changing the topic of a multi-user conversation based on a predefined condition (see Fuchs, Abstract).
Regarding Claim 15, Yeh in view of Alexander, Amijee, Butt, Fuchs and Hering discloses the system according to Claim 10, wherein the knowledge graph is obtained from an extracted slice of an existing knowledge graph (see Yeh, paragraph [0006], where in some embodiments, a knowledge-scaling system may apply inference paths to a knowledge graph structure to reach results on a topic that may come up when an application … perform a keyword search).
Regarding Claim 16, Yeh in view of Alexander, Amijee, Butt, Fuchs and Hering discloses the system according to Claim 11, further comprising the processor configured to:
Yeh does not disclose notifying the user of a remaining time for the current topic node based upon an elapsed time from a start of the current topic node and the time period.  Butt discloses notifying the user of a remaining time for the current topic node based upon an elapsed time from a start of the current topic node and the time period (see Butt, paragraph [0010], where the method further provides for receiving a progress indicator indicating at least one of a timing event and an agenda event; if the progress indicator indicates that an end time of the agenda item has passed and the agenda item has not been completed, then the method also provides for determining that an agenda item has overrun its scheduled timing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yeh with Butt for the benefit of providing a management UI progress bar including progress indicator useable for tracking, controlling, or modifying portions of a meeting agenda (see Butt, Abstract).
Regarding Claim 17, Yeh discloses a computer program product for proximity based content security, the computer program product comprising:
a tangible storage medium readable by a processing circuit (see Yeh, paragraph [0023], where computer executable instructions may be stored on a computer readable medium) and storing instructions for execution by the processing circuit for performing a method comprising:
receiving, from a user of a user device, a topic (see Yeh, paragraph [0006], where in some embodiments, a knowledge-scaling system may apply inference paths to a knowledge graph structure to reach results on a topic that may come up when an application … perform a keyword search)
generating a search query based on the topic (see Yeh, paragraph [0006], where in some embodiments, a knowledge-scaling system may apply inference paths to a knowledge graph structure to reach results on a topic that may come up when an application … perform a keyword search);
obtaining a knowledge graph based on the search query, wherein the knowledge graph comprises a plurality of topic nodes (see Yeh, paragraph [0006], where in some embodiments, a knowledge-scaling system may apply inference paths to a knowledge graph structure to reach results on a topic that may come up when an application … perform a keyword search);
wherein the knowledge graph is obtained from searching a plurality of knowledge graphics based on the search query and extracting a slice of an existing knowledge graph returned based on the search query (see Yeh, paragraph [0006], where in some embodiments, a knowledge-scaling system may apply inference paths to a knowledge graph structure to reach results on a topic that may come up when an application … perform a keyword search);
generating a candidate path through the knowledge graph, wherein the candidate path comprises at least a current topic node and a next topic node selected from the plurality of topic nodes (see Yeh, paragraph [0006], where in some embodiments, a knowledge-scaling system may apply inference paths to a knowledge graph structure to reach results on a topic that may come up when an application … perform a keyword search).
Yeh does not disclose:
determining an available time period associated with the user based on a profile of the user, wherein the profile of the user comprises electronic calendar data associated with the user;
wherein each of the plurality of topic nodes comprises a weight;
wherein the weight of each topic is based on a prominence of the topic node in the existing knowledge graph;
determining a total time period for review of the topic based at least in part on the available time period associated with the user; 
generating a time period for each of the plurality of topic nodes along the candidate path based upon the weight of the topic node and the total time period;
presenting, via a user interface of the user device, the next topic node along the candidate path after an expiration of the time period associated with the current topic node;
receiving, via the user interface of the user device, a selection of a digression topic node outside the candidate path;
generating a digression time period for the selection of the digression topic node; and
responsive to the digression time period elapsing, presenting a previous topic node along the candidate path;
monitoring a progress through a candidate path of the knowledge graph;
determining a current position in the candidate path;
presenting to the user the next topic node along the candidate path based upon a determination that the user has deviated from the candidate path by a threshold distance from the current topic node in the knowledge graph;
recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic before the time period has expired for the current topic node;
recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic after the time period for the current topic node has expired;
responsive to the selection of the digression topic node outside the candidate path, generating an updated path comprising the candidate path and the digression topic node; and
presenting, via the user interface, the updated path.
Alexander discloses:
determining an available time period associated with the user based on a profile of the user, wherein the profile of the user comprises electronic calendar data associated with the user (see Alexander, paragraph [0014], where scheduling application 1 can access the individual electronic calendars of potential meeting attendees using the provided criteria 2 to determine whether or not each of them are available to attend); and
determining a total time period for review of the topic based at least in part on the available time period associated with the user (see Alexander, paragraph [0015], where scheduling agent 19 uses this information to generate one proposed agendas 3 based on the availability of each participant to attend a given presentation; see also paragraph [0013], where each electronic calendar 27 can accept criteria for meeting events 2 such as … details describing the topics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yeh with Alexander for the benefit of automatically scheduling meetings and managing agendas in a manner that resolves scheduling conflicts by meeting participants (see Alexander, Abstract).
Yeh in view of Alexander does not disclose:
wherein each of the plurality of topic nodes comprises a weight;
wherein the weight of each topic is based on a prominence of the topic node in the existing knowledge graph;
generating a time period for each of the plurality of topic nodes along the candidate path based upon the weight of the topic node and the total time period;
presenting, via a user interface of the user device, the next topic node along the candidate path after an expiration of the time period associated with the current topic node;
receiving, via the user interface of the user device, a selection of a digression topic node outside the candidate path;
generating a digression time period for the selection of the digression topic node; and
responsive to the digression time period elapsing, presenting a previous topic node along the candidate path;
monitoring a progress through a candidate path of the knowledge graph;
determining a current position in the candidate path;
presenting to the user the next topic node along the candidate path based upon a determination that the user has deviated from the candidate path by a threshold distance from the current topic node in the knowledge graph;
recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic before the time period has expired for the current topic node;
recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic after the time period for the current topic node has expired;
responsive to the selection of the digression topic node outside the candidate path, generating an updated path comprising the candidate path and the digression topic node; and
presenting, via the user interface, the updated path.
Amijee discloses:
wherein each of the plurality of topic nodes comprises a weight (see Amijee paragraph [0029], where users may automate the preferred path of a presentation through a slide collection by assigning priority values to links whenever multiple link options proceed forth from a node slide object, such as by creating multiple overlapping story paths which may not individually branch but which effectively combine to create a nonlinear story map); 
wherein the weight of each topic node is based on the prominence of the topic node in the existing knowledge graph (see Amijee paragraph [0029], where users may automate the preferred path of a presentation through a slide collection by assigning priority values to links whenever multiple link options proceed forth from a node slide object, such as by creating multiple overlapping story paths which may not individually branch but which effectively combine to create a nonlinear story map);
monitoring a progress through a candidate path of the knowledge graph (see Amijee, paragraph [0021], where the invention provides visual tools and controls for interactively presenting and discussing topics to diverse audiences and individuals, topics which are not merely described in slides but are also described by the visual representation of the slides relationships to each other both positionally and sequentially in the visual discussion space);
determining a current position in the candidate path (see Amijee, paragraph [0021], where the invention provides visual tools and controls for interactively presenting and discussing topics to diverse audiences and individuals, topics which are not merely described in slides but are also described by the visual representation of the slides relationships to each other both positionally and sequentially in the visual discussion space);
responsive to the selection of a digression topic node outside the candidate path, generating an updated path comprising the candidate path, and the digression topic node (see Amijee, paragraph [0020], where the invention provides nonlinear story path creation capabilities); and
presenting, via the user interface, the updated path (see Amijee, paragraph [0023], where the invention creates living presentations that can be updated and evolved over lifespans that are theoretically unlimited).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Yeh and Alexander with Amijee for the benefit of creating and sharing nonlinear discussions comprising complex, dynamic story paths (see Amijee, Abstract).
Yeh in view of Alexander and Amijee does not disclose:
generating a time period for each of the plurality of topic nodes along the candidate path based upon the weight of the topic node and the total time period;
presenting, via a user interface of the user device, the next topic node along the candidate path after an expiration of the time period associated with the current topic node;
receiving, via the user interface of the user device, a selection of a digression topic node outside the candidate path;
generating a digression time period for the selection of the digression topic node; and
responsive to the digression time period elapsing, presenting a previous topic node along the candidate path;
presenting to the user the next topic node along the candidate path based upon a determination that the user has deviated from the candidate path by a threshold distance from the current topic node in the knowledge graph;
recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic before the time period has expired for the current topic node; and
recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic after the time period for the current topic node has expired.
Butt discloses: 
generating a time period for each of the plurality of topic nodes along the candidate path based upon the weight of the topic node and the total time period (see Butt, paragraph [0060], [0061], where a raw percentage modification implementation may, for example, extend or shorten an uncompleted agenda item that is currently scheduled to occupy 15 minutes of an hour meeting or twenty five percent of the modification time interval… a weighted percentage modification implementation may modify the raw percentage by an amount corresponding to a predetermined weight value … such weighting may, for example, correspond to a priority that is assignable to … an agenda item or agenda item group (e.g., critical issues to be discussed);
recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic before the time period has expired for the current topic node (see Butt, paragraph [0117], where Fig. 8b shows spreading the scheduling impact of an expedited or overrun agenda item, or an agenda item addition or deletion among other agenda items may be conducted in substantially the same manner as in the meeting end modification example of Fig. 7b – particularly if meeting length, availability, or other factors are not considered; for example, if spreading of an agenda item end modification is permitted, then a proportional modification spreading may include, for each uncompleted agenda item, determining a next agenda item as a current agenda item in block 828, determining a current item modification as the scheduled percentage of the meeting scheduled for the item in block 830 and applying the item modification in block 832; weighted or other modification spreading may also be conducted as discussed with regard to Fig. 7b); and
recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic after the time period for the current topic node has expired (see Butt, paragraph [0117], where Fig. 8b shows spreading the scheduling impact of an expedited or overrun agenda item, or an agenda item addition or deletion among other agenda items may be conducted in substantially the same manner as in the meeting end modification example of Fig. 7b – particularly if meeting length, availability, or other factors are not considered; for example, if spreading of an agenda item end modification is permitted, then a proportional modification spreading may include, for each uncompleted agenda item, determining a next agenda item as a current agenda item in block 828, determining a current item modification as the scheduled percentage of the meeting scheduled for the item in block 830 and applying the item modification in block 832; weighted or other modification spreading may also be conducted as discussed with regard to Fig. 7b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yeh, Alexander, and Amijee with Butt for the benefit of providing a management UI progress bar including progress indicator useable for tracking, controlling, or modifying portions of a meeting agenda (see Butt, Abstract).
Yeh in view of Alexander, Amijee, and Butt does not disclose:
presenting, via a user interface of the user device, the next topic node along the candidate path after an expiration of the time period associated with the current topic node;
receiving, via the user interface of the user device, a selection of a digression topic node outside the candidate path;
generating a digression time period for the selection of the digression topic node;
responsive to the digression time period elapsing, presenting a previous topic node along the candidate path; 
presenting to the user the next topic node along the candidate path based upon a determination that the user has deviated from the candidate path by a threshold distance from the current topic node in the knowledge graph.  
Fuchs discloses:
presenting, via a user interface of the user device, the next topic node along the candidate path after an expiration of the time period associated with the current topic node (see Fuchs, paragraph [0029], where if the estimated time to discuss a topic has expired, the topic interface may move on to the next topic listed);
receiving, via the user interface of the user device, a selection of a digression topic node outside the candidate path (see Fuchs, paragraph [0029], where after notifying users of a request to change the discussion topic (step 204), the topic interface changes the discussion topic in response to an affirmative act (e.g., selection of a new discussion topic) by a discussion moderator, one or more users, and/or a predefined condition (step 206));
generating a digression time period for the selection of the digression topic node (see Fuchs, paragraph [0029], where the topic interface may prompt a vote in response to an act to change topics [it is the position of the Examiner that prompting a vote in response to an act to change topics requires a period of time to conduct the vote, which constitutes selecting a proposed digression topic node]); and
responsive to the digression time period elapsing, presenting a previous topic node along the candidate path (see Fuchs, paragraph [0029], where if the estimated time to discuss a topic has expired, the topic interface may move on to the next topic listed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yeh, Alexander, Amijee, and Butt with Fuchs for the benefit of changing the topic of a multi-user conversation based on a predefined condition (see Fuchs, Abstract).
Yeh in view of Alexander, Amijee, Butt and Fuchs does not disclose: 
presenting to the user the next topic node along the candidate path based upon a determination that the user has deviated from the candidate path by a threshold distance from the current topic node in the knowledge graph.
Yeh in view of Alexander, Amijee, Butt, and Fuchs does not disclose presenting to the user the next topic node along the candidate path based upon a determination that the user has deviated from the candidate path by a threshold distance from the current topic node in the knowledge graph.  Hering discloses presenting to the user the next topic node along the (see Hering, column 6, lines 44-58, where after several additional minutes, the discussion again gets off topic; a participant presses a button on one of transmitters 102, and display 120 shows a warning message, as discussed above; the discussion continues to stay off topic; two additional participants send tangent indications from their transmitters 102 within 15 seconds of the first tangent indication; message logic 112 determines that the tangent threshold has been reached and instructs display control 118 to display a tangent message on display 120; moderator notices the tangent message and gets the discussion and the meeting back on topic; the meeting continues for several more minutes according to the example; the agenda changes to the next item, and display 120 scrolls a message indicating the change).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yeh, Alexander, Amijee, Butt, and Fuchs with Hering for the benefit of transitioning to the next topic on the agenda when the meeting strays too far off topic (see Hering, column 6, lines 44-58).
Regarding Claim 18, Yeh in view of Alexander, Amijee, Butt, Fuchs and Hering discloses the computer program product according to Claim 17, wherein the user device is one of a smart phone, a computer, and a tablet (see Yeh, paragraph [0019], where the components may include … client computers 107, 109).
 Regarding Claim 19, Yeh in view of Alexander, Amijee, Butt, Fuchs and Hering discloses the computer program product according to Claim 18, further comprising the processor configured to:
Yeh does not disclose monitoring a progress through the candidate path of the knowledge graph, determining a current position in the candidate path, or presenting to the user the next topic node along the candidate path based upon a determination that the user has deviated from the candidate path by a threshold amount.  Butt discloses monitoring a progress (see Butt, paragraph [0010], where the method further provides for receiving a progress indicator indicating that at least one of a timing event and an agenda event) and determining a current position in the candidate path (see Butt, paragraph [0010], where the method further provides for receiving a progress indicator indicating that at least one of a timing event and an agenda event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yeh with Butt for the benefit of providing a management UI progress bar including progress indicator useable for tracking, controlling, or modifying portions of a meeting agenda (see Butt, Abstract).
Yeh in view of Butt does not disclose presenting to the user the next topic node along the candidate path based upon a determination that the user has deviated from the candidate path by a threshold amount.  Fuchs discloses presenting to the user the next topic node along the candidate path based upon a determination that the user has deviated from the candidate path by a threshold amount (see Fuchs, paragraph [0029], where if the estimated time to discuss a topic has expired, the topic interface may move on to the next topic listed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yeh and Butt with Fuchs for the benefit of changing the topic of a multi-user conversation based on a predefined condition (see Fuchs, Abstract).
Regarding Claim 20, Yeh in view of Alexander, Amijee, Butt, Fuchs and Hering discloses the computer program product according to Claim 19, further comprising the processor configured to:
Yeh does not disclose recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic before the time period has expired for the current topic node or recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic after the time period for the current topic node has expired.  Butt discloses recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic before the time period has expired for the current topic node (see Butt, paragraph [0117], where Fig. 8b shows spreading the scheduling impact of an expedited or overrun agenda item, or an agenda item addition or deletion among other agenda items may be conducted in substantially the same manner as in the meeting end modification example of Fig. 7b – particularly if meeting length, availability, or other factors are not considered; for example, if spreading of an agenda item end modification is permitted, then a proportional modification spreading may include, for each uncompleted agenda item, determining a next agenda item as a current agenda item in block 828, determining a current item modification as the scheduled percentage of the meeting scheduled for the item in block 830 and applying the item modification in block 832; weighted or other modification spreading may also be conducted as discussed with regard to Fig. 7b) and recalculating the time period for the plurality of nodes based upon a user transitioning to the next topic after the time period for the current topic node has expired (see Butt, paragraph [0117], where Fig. 8b shows spreading the scheduling impact of an expedited or overrun agenda item, or an agenda item addition or deletion among other agenda items may be conducted in substantially the same manner as in the meeting end modification example of Fig. 7b – particularly if meeting length, availability, or other factors are not considered; for example, if spreading of an agenda item end modification is permitted, then a proportional modification spreading may include, for each uncompleted agenda item, determining a next agenda item as a current agenda item in block 828, determining a current item modification as the scheduled percentage of the meeting scheduled for the item in block 830 and applying the item modification in block 832; weighted or other modification spreading may also be conducted as discussed with regard to Fig. 7b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Yeh with Butt for the benefit of providing a management UI progress bar including progress indicator useable for tracking, controlling, or modifying portions of a meeting agenda (see Butt, Abstract).
Response to Arguments
Applicant’s arguments, filed September 8, 2020 have been fully considered, but they are moot in light of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Leban (PG Pub. No. 2006/0106872 A1), which concerns an active agenda tool.
Agapi (US Patent No. 8,214,242 B2), which concerns signaling correspondence between a meeting agenda and a meeting discussion.
Henricksen (PG Pub. No. 2013/0117060 A1), which concerns automatically generating a meeting agenda from a mind map.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864.  The examiner can normally be reached on M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161        
































/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161